SALCINES, Judge.
Derrick Borum appeals the trial court’s summary denial of his motion to correct illegal sentence. We affirm.
Borum contends in his motion that he is entitled to 138 days’ jail credit for time served in prison and county jail from the date a detainer was placed against him to the date he was sentenced. Because Bo-rum failed to allege in his motion that the trial court records on their face demonstrate that he is entitled to relief, his claim is facially insufficient. Deese v. State, 782 So.2d 488 (Fla. 2d DCA 2001). The trial court’s denial of his motion is therefore affirmed without prejudice to Borum’s right to file a facially sufficient motion for jail credit under Florida Rule of Criminal *168Procedure 3.800(a). If he is unable to demonstrate that the merits of his motion can be determined from the court records, Borum is entitled to raise the issue in a timely, facially sufficient motion filed pursuant to rule 3.850. Amos v. State, 26 Fla. L. Weekly D2201 (Fla. 2d DCA Sept 12, 2001).
Affirmed.
THREADGILL, A.C.J., and GREEN, J., concur.